No.    13623

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              O T N

                                             1977



VIOLET SIMMONS,

                        P l a i n t i f f and A p p e l l a n t ,

    -vs-

CITY O GLENDIVE, MONTANA,
      F                                           et al.,

                        Defendants and Respondents.



Appeal from:               D i s t r i c t Court of t h e Seventh J u d i c i a l
                            District,
                           H o n o r a b l e M. James S o r t e , J u d g e p r e s i d i n g .

Counsel of Record:

    For Appellant:

           C a l t o n a n d S t e p h e n s , B i l l i n g s , Montana
           R o b e r t L . S t e p h e n s a r g u e d , B i l l i n g s , Montana

    For Respondents:

           R i c h a r d A . :SZmonton a r g u e d , G l e n d i v e , Montana
           J e r r y D. Cook, G l e n d i v e , Montana

                                                                    --




                                             S u b m i t t e d : S e p t e m b e r 21, 1977



Filed:    UTL 'L
          ' f      *!
                   ,
                        2 q3
                          v
                          1
M r . J u s t i c e Daniel J . Shea d e l i v e r e d t h e Opinion o f t h e Court.


        P l a i n t i f f V i o l e t Simmons appeals from a judgment e n t e r e d

i n t h e D i s t r i c t Court, Dawson County, i n f a v o r of defendants t h e

C i t y of Glendive, Montana, and s e v e r a l of i t s o f f i c i a l s .

        P l a i n t i f f brought t h i s a c t i o n i n 1971, seeking damages f o r

a l l e g e d wrongful and i l l e g a l t e r m i n a t i o n of water s e r v i c e s t o

p r o p e r t y she owned i n Glendive.                A t t h a t time t h e C i t y of

Glendive operated a c i t y water system and s u p p l i e d and d i s t r i b u t e d

water s e r v i c e s t o r e s i d e n t s w i t h i n t h e c i t y .       On A p r i l 1 2 , 1976,

following t r i a l b e f o r e t h e c o u r t w i t h o u t a j u r y , t h e D i s t r i c t

Court e n t e r e d f i n d i n g s of f a c t and conclusions of law i n f a v o r

of d e f e n d a n t s , h e r e i n a f t e r r e f e r r e d t o a s t h e C i t y .   Plaintiff

moved t o s e t a s i d e t h e f i n d i n g s and conclusions o r a l t e r n a t i v e l y ,

f o r a new t r i a l .       These motions were denied.                      Judgment was

entered against p l a i n t i f f .            T h i s a p p e a l followed.

        I n 1958, p l a i n t i f f began b u i l d i n g a s t r u c t u r e a t t h e r e a r of

a l o t she owned i n Glendive.                   On t h e f r o n t p o r t i o n of t h i s l o t

was a f o u r - p l e x apartment b u i l d i n g owned by p l a i n t i f f comprising

Nos. 314, 314 1 1 2 , 316 and 316 112 West Brennan S t r e e t .                            The

s t r u c t u r e a t t h e r e a r of t h i s l o t o r i g i n a l l y was t o be a g a r a g e ,

b u t a t some p o i n t during i t s c o n s t r u c t i o n p l a i n t i f f decided t o

make i t a r e s i d e n c e .       Water and sewer l i n e s were placed between

t h e C i t y ' s main l i n e and t h i s s t r u c t u r e j u s t a f t e r c o n s t r u c t i o n

s t a r t e d . . T h e l i n e s were hooked up and t h e water s e r v i c e became

o p e r a t i v e some y e a r s l a t e r when t h e s t r u c t u r e was f i r s t used a s

a home.        P l a i n t i f f thought t h e house was r e c e i v i n g water from t h e

metered l i n e running i n t o t h e f o u r - p l e x - when, i n f a c t , i t was

r e c e i v i n g unmetered water d i r e c t l y from t h e C i t y ' s main l i n e .
        I n 1969 t h e City discovered t h e small house was r e c e i v i n g water

n o t paid f o r , because i t was not metered.                   The mayor then i n s t r u c t e d

t h e c i t y meter man t o inform p l a i n t i f f she was v i o l a t i n g a c i t y

ordinance by receiving unmetered water, and t o make arrangements

f o r t h e i n s t a l l a t i o n of a water meter a t t h e house.            While t h e r e

i s a d i s p u t e i n t h e testimony a s t o what occurred when t h e meter

man attempted t o i n s t a l l t h e meter, i t i s c l e a r p l a i n t i f f refused

i n s t a l l a t i o n when i t was o f f e r e d .

       Water s e r v i c e t o t h e small house was c u t o f f on t h e mayor's

order when he learned p l a i n t i f f had refused t o allow i n s t a l l a t i o n

of t h e water meter.            The City then prepared a b i l l f o r t h e water

p l a i n t i f f had received a t t h e house.           I t determined water s e r v i c e

had been supplied, b u t not paid f o r , from September 30, 1959

t o May 26, 1969.

       P l a i n t i f f refused t o pay t h i s b i l l claiming she received

water a t t h e small house f o r only 7 y e a r s , r a t h e r than t h e n e a r l y

10 years f o r which she was b i l l e d .             P l a i n t i f f remained i n t h e

house a f t e r t h e termination of i t s water s e r v i c e .              She t e s t i f i e d

t h a t f o r a year and a h a l f she hand c a r r i e d water t o t h e small

house from t h e four-plex.               Ultimately, p l a i n t i f f attached a hose

t o an o u t s i d e s p i g o t of t h e four-plex, and supplied water t o t h e

small house by means of t h i s hose.                  She used t h e hose t o provide

water t o h e r house a t v a r i o u s times f o r s e v e r a l months, beginning

i n t h e summer 1970.

       I n October 1970, t h e C i t y discovered p l a i n t i f f was supplying

water t o h e r house through t h e hose.                 On October 16, t h e City

water c l e r k s e n t p l a i n t i f f a n o t i c e by c e r t i f i e d mail t h a t t h e

use of t h e hose t o supply water t o h e r house was a v i o l a t i o n of

City ordinances and Public Service Commission r e g u l a t i o n s and water
s e r v i c e t o t h e four-plex would be terminated i f t h e use of t h e

hose was n o t d i s c o n t i n u e d by October 26, 1970.                 P l a i n t i f f acknow-

ledged r e c e i p t of t h i s n o t i c e .     The C i t y l a t e r l e a r n e d p l a i n t i f f

was c o n t i n u i n g t o u s e t h e hose t o supply water t o h e r house, and

on October 30, 1970, water s e r v i c e t o t h e f o u r - p l e x was terminated

by the City.

        Tenants l i v i n g i n t h e four-plex moved o u t w i t h i n a few

days of t h e t e r m i n a t i o n of i t s water s e r v i c e s .        Plaintiff re-

t a i n e d a s e r i e s of lawyers d u r i n g t h e following months, b u t was

unable t o g e t water s e r v i c e r e s t o r e d t o t h e four-plex.                 I n the

s p r i n g 1971, p l a i n t i f f discontinued h e a t and e l e c t r i c i t y a t t h e

four-plex; she t e s t i f i e d t h a t w i t h o u t r e n t a l income t h e s e u t i l i -

t i e s became t o o expensive t o maintain.

        A f t e r 1971, p l a i n t i f f made no r e q u e s t t o t h e C i t y t o r e s t o r e

water s e r v i c e t o t h e four-plex.            She t e s t i f i e d t h a t by t h e n ,

t h e water p i p e s i n t h e four-plex were damaged and without e x t e n -

s i v e r e p a i r could n o t c a r r y water i f i t was r e s t o r e d .           Plaintiff

brought t h i s a c t i o n on A p r i l 28, 1971, seeking damages f o r l o s t

r e n t a l s and v a r i o u s expenses she a l l e g e d l y i n c u r r e d a s a conse-

quence of t h e C i t y ' s t e r m i n a t i o n of water s e r v i c e s t o t h e f o u r -

plex.

        The i s s u e on a p p e a l i s whether t h e evidence shows t h e C i t y

of Glendive, a c t i n g a s a p u b l i c u t i l i t y , exceeded i t s l a w f u l

a u t h o r i t y i n t e r m i n a t i n g water s e r v i c e s t o p l a i n t i f f ' s four-plex.

Resolution of t h i s q u e s t i o n t u r n s on t h e c i t y ' s purpose i n t e r -

minating t h e water s e r v i c e s .

        P l a i n t i f f contends t h e C i t y turned o f f t h e water t o t h e f o u r -

p l e x f o r t h e purpose of f o r c i n g h e r t o pay t h e d i s p u t e d b i l l f o r

unmetered water s u p p l i e d t o h e r small house, and t o induce h e r

t o i n s t a l l a meter t h e r e .

        While p l a i n t i f f t e s t i f i e d she knew water s e r v i c e t o t h e f o u r -

p l e x had been terminated because of h e r u s e of t h e hose t o supply

                                         - 4 -
water t o t h e small house a f t e r t h e City had s h u t o f f t h e water t o

t h a t s t r u c t u r e , she a l s o t e s t i f i e d she was l e d t o b e l i e v e water

s e r v i c e t o t h e four-plex would be r e s t o r e d i f she paid t h e d i s -

puted b i l l .       This information a l l e g e d l y was r e l a t e d t o h e r a t

various times by a t t o r n e y s she r e t a i n e d i n t h e course of h e r

e f f o r t s t o have t h i s s e r v i c e r e s t o r e d .      Plaintiff also testified

t h e mayor t o l d h e r d i r e c t l y t h a t she would have t o pay t h e b i l l

t o g e t t h e water turned back on a t t h e four-plex.                             Further, that

t h e c i t y water c l e r k t o l d one of her a t t o r n e y s , who i n t u r n t o l d

p l a i n t i f f , t h a t payment of t h e b i l l would r e s u l t i n r e s t o r a t i o n

of s e r v i c e t o t h e four-plex.              P l a i n t i f f argues t h a t i f t h e City

would have r e s t o r e d water s e r v i c e t o t h e four-plex upon payment

of t h e disputed b i l l f o r water supplied t o h e r small house, i t

follows t h e City s h u t . o f f water t o t h e four-plex s o l e l y t o

force such payment.

        The City concedes i t i s without a u t h o r i t y t o terminate water

s e r v i c e s t o a s t r u c t u r e f o r t h e purpose of f o r c i n g t h e r e s o l u t i o n

of a c o l l a t e r a l d i s p u t e n o t a f f e c t i n g t h e s t r u c t u r e .   It contends

t h a t t h e evidence h e r e shows p l a i n t i f f ' s payment of t h e disputed

b i l l was n o t a condition precedent t o r e s t o r a t i o n of t h e four-plex's

water, but t h a t t h e s e r v i c e was terminated because p l a i n t i f f

v i o l a t e d c e r t a i n r u l e s and r e g u l a t i o n s of t h e Public Service Commis-

s i o n and Glendive c i t y ordinances by providing water t o h e r house

by means of t h e hose a t t a c h e d t o t h e four-plex.

        The mayor t e s t i f i e d t h a t s h o r t l y a f t e r s e r v i c e t o t h e four-

plex was terminated, he spoke t o p l a i n t i f f and informed h e r t h a t

i f she reapplied f o r s e r v i c e t o t h e four-plex and removed t h e

hose between i t and h e r house, t h e City would r e s t o r e s e r v i c e .

The c i t y water c l e r k t e s t i f i e d t h e mayor had not i n s t r u c t e d him

t o r e q u i r e p l a i n t i f f t o pay t h e disputed b i l l a s a p r e r e q u i s i t e
t o acceptance of any a p p l i c a t i o n p l a i n t i f f            might make f o r

r e s t o r a t i o n of s e r v i c e t o t h e four-plex.          The c i t y p u b l i c works

d i r e c t o r a l s o t e s t i f i e d s t a t i n g t h a t r e s t o r a t i o n of water s e r v i c e

t o t h e four-plex was conditioned only on                         lai in tiff's      discontinu-

ance of h e r use of t h e hose.

        The n o t i c e s e n t by t h e c i t y water c l e r k t o p l a i n t i f f two

weeks before termination of s e r v i c e t o t h e four-plex s t a t e . such

termination would r e s u l t , i f p l a i n t i f f continued t o supply water
                                                           to
t o her house by means of t h e hose connected/the four-plex. There

i s no mention i n t h i s n o t i c e of t h e disputed b i l l , and no i n d i c a -

t i o n t h a t p l a i n t i f f ' s f a i l u r e t o pay it would t r i g g e r t h e shutoff

of water t o t h e four-plex.

        The October 16 n o t i c e s t a t e d t h a t p l a i n t i f f was v i o l a t i n g

r e g u l a t i o n s of t h e Montana Public Service Commission and a City

Code by supplying water t o h e r house with t h e hose from t h e

four-plex.         The r e l e v a n t r u l e s and r e g u l a t i o n s of t h e C i t y of

Glendive Water Company, approved by t h e Public Service Commission

of Montana, admitted i n t o evidence and a p p l i c a b l e a t t h e time

p e r t i n e n t provided:

        "Rule G - 1 .     *** Service w i l l be furnished t o any
        consumer who f u l l y and t r u l y s e t s f o r t h a l l t h e
        purposes f o r which water may be required and who
        agrees t o and conforms with a l l r u l e s and regula-
        t i o n s governing t h e s e r v i c e   *.I1**
        "Rule G-5. N plumber o r o t h e r person w i l l be
                              o
        allowed t o make connection with any conduit, pipe
        o r o t h e r f i x t u r e connecting therewith o r t o connect
        pipes when they have been disconnected, o r t o t u r n
        water o f f o r on, on any premises, without permission
        from t h e [water] company .I1
       "~ule      G-6.        Service pipes s h a l l be so arranged
       t h a t t h e supply of each s e p a r a t e b u i l d i n g , house o r
       premises may be c o n t r o l l e d by a s e p a r a t e curb cock,
       placed w i t h i n o r near t h e l i n e of t h e s t r e e t curb,
       under r u l e s e s t a b l i s h e d by t h e Water Company o r c i v i l
       a u t h o r i t i e s , This curb cock and box must be kept i n
       r e p a i r and e a s i l y a c c e s s i b l e by t h e owner of t h e premises."

       "Rule G-12. For v i o l a t i o n of any of t h e s e r u l e s , o r
       f o r nonpayment of water r e n t , f o r e i t h e r domestic,
       s p r i n k l i n g o r o t h e r purposes, t h e company has t h e
                                                                               **
       r i g h t t o t u r n o f f t h e water without f u r t h e r n o t i c e      *.If



      "Rule G-13, The foregoing general r u l e s s h a l l be
      e f f e c t i v e f o r a l l water u t i l i t i e s operating i n
      Montana.     ***

             "In a d d i t i o n t o t h e general f l a t r a t e and meter
       r a t e r u l e s , a u t i l i t y may adopt, s u b j e c t t o t h e approval
       of t h e Public Service Commission, o t h e r r u l e s t o be
       designated a s s p e c i a l r u l e s , t o f i t l o c a l conditions.
       I n c a s e of any apparent c o n f l i c t i n t h e r u l e s , t h e
       g e n e r a l r u l e s s h a l l govern."

       "Rule M-9. I n no case w i l l t h e company f u r n i s h water
       from one meter t o two o r more houses, whether t h e same
       a r e owned by one person o r n o t . 11

       Glendive City Ordinance Number 418, enacted i n 1928,

provides i n p a r t :



           II
           Sec. 2. N plumber o r o t h e r person w i l l be
                             o
      allowed t o make connections with any conduit, pipe,
      o r o t h e r f i x t u r e connecting therewith, o r connect
      pipes when they have been disconnected, o r t o t u r n
      water o f f o r on, on any premises without permission
      of t h e water department.
           I1
             Sec. 3 . Service pipes s h a l l be so arranged t h a t
       t h e supply f o r each s e p a r a t e b u i l d i n g o r house may
       be c o n t r o l l e d by a s e p a r a t e curb box placed a t t h e
       o u t s i d e of t h e sidewalk.     **       *.I1


       Having heard t h e c o n f l i c t i n g testimony a s t o t h e C i t y ' s

purpose i n terminating s e r v i c e t o t h e f o u r - p l e x , the D i s t r i c t

Court found t h e c i t y ' s a c t i o n was not taken t o force payment of

t h e disputed b i l l .    Rather, t h e a c t i o n was taken t o discourage

p l a i n t i f f from continuing t h e p r a c t i c e of supplying water t o t h e
small house from t h e four-plex, a p r a c t i c e p r o h i b i t e d by

t h e quoted r u l e s and r e g u l a t i o n s and c i t y ordinance.

       I n City of Missoula v. Rose, 164 Mont. 90, 9 2 , 519 P.2d
146 (1974), t h i s Court s t a t e d :

            " e have c o n s i s t e n t l y held t h a t t h i s Court cannot
             W
       s u b s t i t u t e i t s weighing of t h e evidence f o r t h a t of
       t h e t r i a l c o u r t . When t h e r e i s a c o n f l i c t i n t h e
       evidence, the f i n d i n g s of t h e t r i a l c o u r t a r e presumed
       t o be c o r r e c t i f supported by t h e evidence most favorable
       t o the prevailing party.           ***       The f a c t t h a t t h e r e was
       a c o n f l i c t i n t h e testimony does n o t j u s t i f y a r e v e r s a l
       where t h e r e i s s u f f i c i e n t evidence t o support t h e t r i a l
       c o u r t ' s f i n d i n g s of f a c t . "

There was s u f f i c i e n t evidence upon which t h e D i s t r i c t Court could

base i t s f i n d i n g t h a t termination of water s e r v i c e s t o p l a i n t i f f ' s

four-plex was not f o r t h e purpose of f o r c i n g t h e payment of t h e

b i l l f o r water previously supplied t o t h e small house.

       W n o t e p l a i n t i f f challenged n e i t h e r t h e r u l e s and regula-
        e

t i o n s nor t h e i r e f f e c t on h e r use of a hose t o supply water

metered a t one residence, t o another unmetered residence.                          While

a u t i l i t y may enforce reasonable r e g u l a t i o n s by terminating

s e r v i c e t o a consumer who v i o l a t e s such r e g u l a t i o n s , termination

should n o t be seen a s a n e c e s s a r i l y proper response i n every case.

When t h e r e a r e l e s s d r a s t i c remedies a v a i l a b l e , such a s injunc-

t i v e o r o t h e r r e l i e f , termination w i l l n o t be favored.

       For t h e reasons s e t f o r t h h e r e i n , t h e judgment i n t h e i n s t a n t

case i s affirmed.
We Concur:




Justices.